DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 10/08/2021, in response to claims 1-8 and 11-15 rejection from the non-final office action (07/09/2021), by amending claims 1, 3, 5-6, and 12-15 and cancelled claims 4 and 7 is entered and will be addressed below.
The examiner notices Applicants incorporated claims 4 and 7 into independent claim 1. 

Election/Restrictions
Claims 9-10 and 16-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II and Species B-F, there being no allowable generic or linking claim.
Claim Interpretations
The “An open mask” of claim 1, open is considered as a mask having one or more openings. “Open” is not considered as a verb (capable of open and close) or the mask is completely open. If Applicants do not agree with the term, please state the intended meaning and the support for such meaning in Applicant’s Specification.

The “a half-etched portion”, how this portion is formed, by etching or other mechanical means, is a product by process claim. See MPEP 2113.

The “a thickness of the material reserved portion is 145-155 [Symbol font/0x6D]m” of claims 3, 12, 17, and “a thickness of the half-etched portion” of claims 4, 13, 18, and “a thickness of the half-etched portion is 70-80 [Symbol font/0x6D]m” of claims 5, 14, 19, the measurement direction of the thickness can be in any of the X, Y, Z direction or in any inclined direction.

The “a base plate having a protruding film layer; and the open mask according to claim 1, wherein an orthographic projection of the protruding film layer onto the base plate is located in an orthographic projection of the half-etched portion of the open mask onto the base plate“ of claim 8, the base plate substrate where the film layer is formed is not part of the mask apparatus. How to use the mask and substrate/base plate together is an intended use of the apparatus and does not have weight in the apparatus claim.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 13 and 15, depends on claim 1, duplicate a portion of claim 1 and does not further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-6, 8, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over  Bai (CN 2016106270802, publication date 06/28/2017, hereafter ‘802, US 20190144986 is cited as English translation, hereafter ‘986), in view of Sanuy et al. et al. (US 20110033726, hereafter ‘726).
‘802 teaches some limitations of:
	Claim 1: MASK PLATE, MASK PLATE ASSEMBLY INCLUDING MASK PLATE (title), The mask plate is used in evaporating to the display substrate, and includes a plurality of grooves arranged in an array form and on a surface of the mask plate. An opening is arranged in the middle of each of the grooves, and the opening corresponds to a display region of a display substrate (abstract, the claimed “An open mask comprising”):
a mask plate 2 includes a plurality of grooves 201 arranged in an array form and on a surface of the mask plate 2. An opening 202 is arranged in the middle of each of the grooves 201, and each opening 202 corresponds to one of the display regions 101 of the display substrate 1 (Fig. 2, [0036], 2nd sentence, the claimed “a plurality of unit elements  arranged in an array, each unit element comprising an open area and a non-open area”), the groove 201 may be formed through a half-etching process ([0040]), as shown in FIGS. 3A and 3B, a protrusion 31 is formed around an outer peripheral edge of the opening 202. Due to the protrusion 31 arranged around the outer peripheral edge of the opening 202, an edge of the opening 202 is thick, which may further ensure the mask plate 2 not to wrinkle under stretching. In addition, when the mask plate 2 and the fine metal mask FMM are used together to evaporate to the display substrate 1, due to the protrusion 31, … the fine metal mask FMM is attached to the surface of the mask plate 2 arranged with the grooves 201 and stacked on the mask plate 2 ([0044], 2nd sentence, the claimed “the non-open area comprising a half-etched portion and a 
the protrusion 31 has a width ranging from 1 to 1.5 millimeters ([0045], therefore, two protrusions 31 plus other distance would have been the claimed “wherein a sum of widths of the half-etched portions of each unit element and its adjacent unit element is greater than or equal to 0.5 mm“).

‘802 further teaches that a depth of the groove 201 is one-half of a thickness of the mask plate 2 ([0047], 2nd sentence). However, ‘802 is silent on the thickness of the mask. ‘802 does not teach the other limitations of:
Claim 1:  wherein a difference between the thickness of the material reserved portion and a thickness of the half-etched portion is at least 10 [Symbol font/0x6D]m; and 
Claim 3: wherein a thickness of the material reserved portion is 145-155 [Symbol font/0x6D]m.
Claim 5: wherein a thickness of the half-etched portion is 70-80 [Symbol font/0x6D]m.

‘726 is analogous art in the field of SELF-ALIGNED METAL MASK ASSEMBLY FOR SELECTIVELY DEPOSITING THIN FILMS ON MICROELECTRONIC rd sentence). ‘726 teaches that there are a large number of thicknesses available, having chosen a mask of 150 microns ([0031], 6th sentence).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted mask thickness of 150 [Symbol font/0x6D]m, as taught by ‘726, as the thickness of the mask 1 of ‘379 (the limitation of claim 3), for its suitability with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. As a result, a difference between the thickness of the material reserved portion and a thickness of the half-etched portion is 150 [Symbol font/0x6D]m/2 = 75 [Symbol font/0x6D]m (the limitations of claims 1 and 5).

‘802 further teaches the limitations of:
Claim 6: the protrusion 31 has a width ranging from 1 to 1.5 millimeters ([0045], the claimed “wherein a width of the material reserved portion is greater than or equal to 0.5mm”).
Claim 8: MASK PLATE, MASK PLATE ASSEMBLY INCLUDING MASK PLATE (title), The mask plate is used in evaporating to the display substrate, and includes a plurality of grooves arranged in an array form and on a surface of the mask plate. An opening is arranged in the middle of each of the grooves, and the opening corresponds to a display region of a display substrate (abstract, the claimed “An open mask 

	Claim 12 is rejected for substantially same reason as claims 3 and 6 rejection above.
	Claims 13-14 are rejected for substantially same reason as claims 1 and 5 rejection above, respectively.
Alternatively, claims 8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over ‘802, in view of Wang et al. (CN 107099770, from IDS, hereafter ‘770).
In case Applicants argue that the base plate and its coated feature are not an intended use of the apparatus for the limitations:
Claim 8: a base plate having a protruding film layer; and the open mask according to claim 1, wherein an orthographic projection of the protruding film layer onto the base plate is located in an orthographic projection of the half-etched portion of the open mask onto the base plate.

th complete paragraph). Fig. 3 of ’770 shows that protruding film layer 131, 132 are aligned with the grooves 22a for processing, for the purpose of avoiding to be evaporated substrate grains generated at the bump (abstract). 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have applied mask of ‘802 with a substrate according to Fig. 3 of ‘770, for the purpose avoiding to be evaporated substrate grains generated at the bump, as taught by ‘770 (abstract).

Claims 12-14 rejections are discussed above.
Claims 2, 11, and 15  are rejected under 35 U.S.C. 103 as being unpatentable over ‘802, in view of Ou (CN 108179379, from IDS, hereafter ‘379) (optionally with ‘770 for claims 11 and 15).
‘802 further teaches that a distance between two adjacent grooves 201 is 1 to 2 millimeters … It can be understood that, in practical applications, the distance between the adjacent grooves 201 and the depth of the groove 201 are not limited and can be 
Claims 2 and 11: wherein each unit element and its adjacent unit element have their half-etched portions adjoining each other.

‘379 is analogous art in the field of a mask plate and mask plate preparation method, total etching area of the mask comprises a plurality of opening unit … a mask plate by way of half etching region around the opening unit is set so that the adhered to the evaporation residual particles on the glass substrate in the transmission process of the glass substrate falls into the mask plate of the semi-etching region range, so as to effectively prevent the residual particles during the evaporation process to mask or evaporation of the product damage, and effectively improves the yield rate of evaporation (abstract). Fig. 3 of ‘379 shows that the half-etched area is continuous (distance of zero). 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have changed the distance of two adjacent grooves 201 of ‘802 to zero, as taught by ‘379, for the purpose of effectively prevent the residual particles during the evaporation process to mask or evaporation of the product damage, and effectively improves the yield rate of evaporation, as taught by ‘379 (abstract).
Response to Arguments
Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive.
In regarding to 112(b) rejection, see the bottom of page 6 and top of page 7, Applicants’ amendment overcomes the rejection.
Applicants argue that neither Bai ‘802 nor Sanuy ‘726 discloses “wherein a difference between the thickness of the material reserved portion and a thickness of the half-etched portion is at least 10 [Symbol font/0x6D]m”, see the bottom of page 7.
This argument is found not persuasive.
It appears Applicants are attacking reference individually.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
‘802 teaches that a depth of the groove 201 is one-half of a thickness of the mask plate 2 ([0047], 2nd sentence). However, ‘802 is silent on the thickness of the mask. ‘726 teaches a mask of 150 microns ([0031], 6th sentence). As a result, a difference between the thickness of the material reserved portion and a thickness of the half-etched portion is 150 [Symbol font/0x6D]m/2 = 75 [Symbol font/0x6D]m.
Applicants further argue that ‘802’s protrusions may only be considered to be the material reserved portion, and does not read into “a sum of widths of the half-etched and its adjacent unit element is greater than or equal to 0.5 mm”, see the top of page 8. 
This argument is found not persuasive.
The widths of “adjacent unit element” includes several protrusions, “each unit element comprising an open area and a non-open area, the non-open area comprising a half-etched portion and a material reserved portion” as by claim definition. From the half-etched portions of each unit element and its adjacent unit element, it would have been multiple of 1 to 1.5 millimeters and more.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20020025406 is cited for concave part 12a on mask 12 (Figs. 1(c) and (d)).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/KEATH T CHEN/Primary Examiner, Art Unit 1716